UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1951


In re:   KENYA ANTWAIN EVANS

                      Petitioner.



             On Petition for a Writ of Error Coram Nobis
                      (No. 1:99-cr-00251-NCT-1)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenya Antwain Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenya Antwain Evans petitions this court for a writ of

error coram nobis pursuant to 28 U.S.C. § 1651(a) (2006).                                               In

his    petition,     Evans          challenges          the    constitutionality              of    his

convictions        and    sentence          for    carjacking           and      possession         and

brandishing of a firearm in relation to a crime of violence,

based on Carachuri Rosendo v. Holder, 130 S. Ct. 2589 (2010),

and United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en

banc).

             The    writ       of    error        coram       nobis   is      an   extraordinary

remedy    which     may    be       used    to     correct       fundamental            error      in    a

criminal conviction “presenting circumstances compelling its use

to achieve justice.”            United States v. Denedo, 556 U.S. 904, 911

(2009) (internal quotation marks omitted); see United States v.

Akinsade, 686 F.3d 248, 252 (4th Cir. 2012).                                  Remedy under the

writ   is   limited       to    those        petitioners          who      are     no    longer         in

custody     pursuant       to       their    convictions.               Carlisle         v.     United

States, 517 U.S. at 416, 429 (1996).                           Moreover, the remedy will

not lie when an alternative remedy, such as habeas corpus, is

available.     Denedo, 556 U.S. at 911; Akinsade, 686 F.3d at 252.

             Evans        is    currently              in     custody      pursuant           to    his

convictions, and he previously challenged his convictions and

sentence in a motion filed pursuant to 28 U.S.C.A. § 2255 (West

Supp. 2012).        While Evans’s present challenge was not previously

                                                   2
raised in his § 2255 motion, he has not sought authorization to

file a successive § 2255 motion.           Thus, we conclude that Evans

fails to establish entitlement to the extraordinary remedy of

the writ.

              Accordingly, we deny Evans’s petition for a writ of

error coram nobis.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.


                                                          PETITION DENIED




                                      3